Citation Nr: 0100523	
Decision Date: 01/09/01    Archive Date: 01/17/01

DOCKET NO.  94-30 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
defective hearing of the right ear.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of exposure to ionizing radiation.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from September 1956 to 
November 1962 and from June 1963 to September 1979.  This 
matter comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

In May 1980, the RO denied service connection for defective 
hearing, and for residuals of exposure to ionizing radiation, 
and so informed the veteran in June 1980.  He did not timely 
appeal, and that decision became final.  The veteran 
attempted to reopen his claims in January 1994.  In an 
October 1994 decision, the hearing officer granted service 
connection for defective hearing of the left ear.  The issue 
of whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for right ear defective hearing remains on appeal 
as does the issue of whether new and material evidence has 
been received to reopen his claim of entitlement to service 
connection for residuals of exposure to ionizing radiation.  

In June 1996 and again in June 1999, the Board remanded the 
veteran's claim to the RO for additional development.  The 
case has been returned to the Board and is ready for further 
review.  


FINDINGS OF FACT

1.  In a decision dated in May 1980, the RO denied service 
connection for defective hearing of the right ear and for 
residuals of exposure to ionizing radiation.  The veteran did 
not timely appeal that decision, and it became final.  

2.  The evidence added to the record since the May 1980 RO 
decision does not bear directly and substantially upon the 
specific matter under consideration, is either cumulative or 
redundant, and by itself or in connection with evidence 
previously assembled is not so significant that it must be 
considered in order to fairly decided the merits of the 
claims.  


CONCLUSIONS OF LAW

1.  The May 1980 RO decision which denied service connection 
for defective hearing of the right ear and for residuals of 
exposure to ionizing radiation is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 20.302, 20.1103 (2000).  

2.  Evidence received since the May 1980 RO decision is not 
new and material, and the claims are not reopened.  38 
U.S.C.A. Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (to be codified as amended at 
38 U.S.C. § 5107), 5108, 7105 (West 1991); 38 C.F.R. 
§§ 3.104, 3.156(a), 20.1103 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. § 1110 (West 1991).  If a sensorineural 
hearing loss is manifested to a compensable degree within the 
first post-service year, it may be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 (2000).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (2000).

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation. 38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 20.1103 (2000).  If new and material 
evidence is presented or secured with respect to a claim that 
has been denied, the claim will be reopened, and the claim 
decided upon the merits. 38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the VA as to conclusions based on the 
evidence on file at the time VA issues written notification.   
A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part. 38 C.F.R. § 3.104(a).

"New and material evidence" means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim. 38 C.F.R. § 3.156(a) (2000).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999)(hereinafter, "the Court") has clarified that, with 
respect to the issue of materiality, the newly presented 
evidence need not be probative of all the elements required 
to award the claim.  Evans v. Brown, 9 Vet. App. 273, 284 
(1996) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996) (table). Rather, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.

VA must first determine whether the veteran has submitted new 
and material evidence under § 3.156 to reopen the claim; and 
if so, VA must proceed to evaluate the merits of the claim 
but only after ensuring that the duty to assist has been 
fulfilled.  Evidence is new when not merely cumulative of 
other evidence in the record, and material when relevant and 
probative of the issue at hand.  Godwin v. Derwinski, 1 Vet. 
App. 419 (1990).  The Court has defined material evidence as 
that which is relevant and probative of the issue at hand.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).

In May 1980, the RO denied entitlement to service connection 
for defective hearing of the right ear and for residuals of 
exposure to ionizing radiation.  Evidence of record at that 
time included the veteran's service medical records, and a 
report of a VA examination conducted in March 1980.  The RO 
noted that the veteran's service medical records showed no 
hearing loss in service and that the current VA examination 
showed no hearing loss. In addition, the RO found that the 
record showed the veteran had gamma radiation in 1958 and 
1959 at Mercury, Nevada, with a total dose of 200 MR..  The 
VA examination showed no disability attributable to radiation 
exposure.  The RO determined that the claims should be denied 
since there was no showing of hearing loss and no showing of 
a disability or treatment for any residuals of radiation 
exposure shown by the available evidence.  

The veteran was informed of the decision in June 1980, and he 
did not timely appeal.  Thus, the decision became final.  
Evidence added to the record since the May 1980 decision 
includes private medical records dated from 1985, hearing 
testimony offered in August 1994, and VA examination reports.  
The private medical records show treatment for various 
complaints such as angina pectoris, peripheral edema, 
coronary artery disease, and bronchitis.  There is no 
indication in those records of treatment for right ear 
defective hearing or for any residual attributed to exposure 
to ionizing radiation.  

As to the hearing testimony, the veteran testified at a 
hearing in August 1994 that he was exposed to radiation while 
stationed in Nevada.  He testified that he had not been 
diagnosed with any malignant condition, no skin cancers or 
any cancer.  He stated that he was unable to say what 
disability he had due to radiation exposure.  He reported 
that he was exposed to noise from missiles, and aircraft, 
including helicopters during service.  He stated that he had 
decreased hearing and that he had not had a hearing 
examination since 1980.  A complete transcript is of record.  

The veteran was examined by VA in September 1994.  History of 
hypertension was found, as was postoperative angioplasty and 
coronary artery disease.  No disorder attributable to 
exposure to ionizing radiation was found.  On VA audio 
testing, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
20
20
30
LEFT






Speech audiometry revealed speech recognition ability of 96 
percent in the right ear.  

When a claimant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  In order to reopen a finally denied 
claim there must be new and 
material evidence presented since the claim was last finally 
disallowed on any basis, not only since the claim was last 
denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).  Under Evans, evidence is new if not previously of 
record and is not merely cumulative of evidence previously of 
record.  

The Board is of the opinion that the appellant has not 
presented evidence which is new and material to warrant the 
reopening of his claims.  The private records are new; 
however they are not material since they do not address the 
issues in question here.  The veteran's testimony is 
cumulative of the contentions previously offered.  In 
addition, he testified that he could not say what disability 
he had that was attributable to radiation exposure.  The VA 
examination results are essentially cumulative in that they 
reinforce the prior RO decision finding that the veteran did 
not have a hearing loss in the right ear and was not found to 
have any disorder caused by exposure to ionizing radiation.   

The Board wishes to point out that service connection for 
disability which is claimed to be attributable to radiation 
exposure during service can be accomplished in three 
different ways. See Ramey v. Brown, 9 Vet. App. 40, 44 
(1996), affirmed at 120 F.3d. 1239 (Fed. Cir. 1997).  First, 
there are 15 types of cancer which will be presumptively 
service connected. See 38 U.S.C.A. § 1112(c) (West 1991); 38 
C.F.R. § 3.309(d) (2000).  Second, 38 C.F.R. § 3.311(b) 
(2000) includes a list of "radiogenic diseases" which will be 
service connected provided that certain conditions specified 
in that regulation are met.  The regulation states that, if 
the veteran has one of the radiogenic diseases, the case will 
be referred to the Under Secretary for Benefits for review as 
to whether sound scientific medical evidence supports the 
conclusion that it is at least as likely as not that the 
veteran's disease resulted from radiation exposure during 
service.  Third, direct service connection can be established 
by "show[ing] that the disease or malady was incurred during 
or aggravated by service, a task which includes the difficult 
burden of tracing causation to a condition or event during 
service."  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed.Cir. 
1994).

The veteran has not been diagnosed with any type of cancer or 
with any of the designated radiogenic diseases; nor has he 
presented argument of any specific disease that he attributes 
to radiation exposure.  

In addition, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2000).  There is no evidence showing that 
the veteran has right ear defective hearing by VA standards.   

The Board finds that in this instance, the evidence received 
since the May 1980 RO decision is cumulative or duplicative 
of the evidence previously considered.  As new and material 
evidence has not been submitted to reopen the veteran's 
claims for service connection, the first element has not been 
met.  The claims cannot be reopened and accordingly, the 
Board's analysis must end here.  Butler v. Brown, 9 Vet. App. 
at 171 (1996).


ORDER

New and material evidence not having been submitted to reopen 
the claim of entitlement to service connection for defective 
hearing of the right ear, the claim is denied.  

New and material evidence having not been submitted to reopen 
the claim of entitlement to service connection for residuals 
of exposure to ionizing radiation, the claim is denied.  

		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

